TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00703-CV





Billy Francis Harper, Appellant


v.


Carolyn Miller, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-98-1364-F, HONORABLE GARLAND BENTON WOODWARD, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant filed his notice of appeal on October 31, 2005.  On November 14, the
district clerk requested an extension of time to file the clerk’s record, explaining that the appellant
had not yet made arrangements for the record.  We granted a thirty-day extension of time to file the
clerk’s record.  On December 6, appellant filed a letter explaining that the record was late because
he and appellee had been involved in settlement negotiations.  On February 13, 2006, we sent
appellant notice that the clerk’s record had not been filed because appellant had not paid or made
arrangements to pay for the record.  We requested that appellant submit a status report by February
23, cautioning that the appeal would be dismissed if we did not receive a response.  To date,
appellant has not responded to our notice or otherwise communicated with the Court.  We therefore
dismiss the appeal for want of prosecution on our own motion.  Tex. R. App. P. 42.3(b).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Prosecution
Filed:   March 10, 2006